Citation Nr: 1107936	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  05-24 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for residuals of a shrapnel 
injury to the right calf. 


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1944 to May 1946.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the benefits sought 
on appeal.  In February 2006, the Veteran was afforded a Travel 
Board hearing before the undersigned Veterans Law Judge.  In 
March 2007 and November 2009, the Board remanded the claim for 
additional development. 

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the 
Veteran's right calf scar was caused by a shrapnel injury 
incurred during his period of active service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the 
criteria for service connection for residuals of a shrapnel 
injury to the right calf have been met.  38 U.S.C.A. § 1110 (West 
2002 & Supp. 2010); 38 C.F.R. § 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be granted if it is shown that the Veteran 
suffers from a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line of 
duty, in active military, naval, or air service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R § 3.303 (2010).

Service connection for some disorders will be rebuttably presumed 
if manifested to a compensable degree within a year following 
active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  However, the Veteran's 
right calf scar is not a disability for which service connection 
may be granted on a presumptive basis.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).

In determining whether service connection is warranted for any 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

At the outset, the Board observes that, while the RO has 
requested and obtained copies of the Veteran's complete service 
personnel and unit history records, the majority of his service 
medical records appear to be outstanding.  Indeed, only the 
Veteran's service separation examination and dental records have 
been associated with his claims folder.  The Veteran has 
indicated that VA personnel have informed him that his remaining 
service medical records are presumed destroyed in a 1973 fire at 
the National Personnel Records Center.

When a Veteran's records have been determined to have been 
destroyed, or are missing, VA has an obligation to search for 
alternative records that might support the case.  Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  While VA's applicable laws and 
regulations do not lower the legal standard for proving a claim, 
they increase the Board's obligation to evaluate and discuss all 
of the evidence that may be favorable to the Veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, 
either in favor of the claimant or against VA, arising from 
missing records.  Cromer v. Nicholson, 19 Vet. App. 215 (2005).  
The reduced evidentiary burden only applies to the question of 
service incurrence, and not to the question of either current 
disability or nexus to service; both of these inquiries generally 
require competent medical evidence.  Brock v. Brown, 10 Vet. App. 
155 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).

In this case, VA made multiple attempts to secure the Veteran's 
service medical records from a variety of sources, including from 
the Veteran himself.  Specifically, the RO sent March 2004 and 
April 2007 correspondence requesting that the Veteran submit all 
service records in his possession and other pertinent evidence in 
support of his claim.  In response to those requests for 
information, the Veteran indicated that he did not have any 
service records in his possession, and was duly informed of the 
unavailability of additional records.  No other alternative 
sources of records have been identified.  

The Board acknowledges that the RO does not appear to have issued 
a formal finding of fact with respect to the unavailability of 
the Veteran's service medical records.  Nevertheless, the Board 
finds that further efforts to obtain outstanding service medical 
records are unnecessary in light of its decision to grant service 
connection for residuals of a shrapnel injury to the Veteran's 
right calf.  The Board's decision represents a complete grant of 
the benefits sought on appeal.  Thus, the Veteran is not 
prejudiced by the Board's adjudication of his claim.  Moreover, 
any additional delay in adjudication at the Board level would not 
benefit the Veteran and would unnecessarily delay and burden 
agency resources.  Sondel v. West, 13 Vet. App. 213 (1999).

The Veteran, in written statements and testimony before the 
Board, contends that his right calf scar is the result of a 
shrapnel injury that he incurred while serving in the 69th Naval 
Construction Battalion during World War II.  Specifically, he 
asserts that, while transporting supplies from Le Havre, France, 
to Belgium in the spring of 1945, the left side of his truck 
struck a landmine, which exploded and emitted pieces of shrapnel 
that embedded in his right calf.  The Veteran claims to have been 
treated for his shrapnel injury by a field medic from the British 
First Army, which was traveling with his unit.  He further 
contends that, at the medic's urging, he sought additional 
treatment after he returned to his base, but was told that his 
wound was healing well.  

Pursuant to the Board's initial March 2007 remand, the RO 
obtained unit history records for the 69th Naval Construction 
Battalion during the period from November 1944 to July 1945.  
Those records show that part of the Veteran's battalion was 
dispatched to Belgium in May 1945.  However, those records do not 
indicate that the Veteran or any of his fellow battalion members 
suffered shrapnel injuries in a landmine explosion or similar 
attack.  

The Veteran's available service medical records also do not 
indicate that he suffered a right-calf shrapnel injury during the 
spring of 1945.  Nor do those records show that he was treated 
for any other right calf injuries during his period of active 
service.  Accordingly, the Board finds that chronicity in service 
is not established and that a showing of continuity of symptoms 
after discharge is required to support the Veteran's claim for 
service connection.  38 C.F.R. § 3.303(b) (2010).

Post-service medical records are negative for any complaints or 
clinical findings of shrapnel injury residuals or related 
problems affecting the Veteran's right calf.  The Veteran does 
not dispute the lack of clinical treatment.  Nevertheless, he 
contends that, approximately 20 years after leaving the Navy, he 
experienced a sharp pain in his right calf while showering and 
subsequently removed a piece of metal from that lower extremity.  
The Veteran also claims to have extracted a second piece of 
shrapnel from his right calf while visiting a fair with his 
family.  He maintains that he intended to keep the shrapnel 
pieces, but ultimately misplaced them after changing residences.  
Additionally, the Veteran reports that, while his right calf did 
not bleed when he removed the shrapnel, he was left with a 
noticeable scar at the extraction site that is white in color and 
numb when pressed.   

In accordance with the Board's November 2009 remand, the Veteran 
was afforded a February 2010 VA examination in which he described 
the 1945 landmine explosion and the right calf injury he 
sustained therein.  He reported that his injury was treated first 
by a British field medic and later by a nurse at his naval base.  
The Veteran then indicated that, while the nurse told him that 
his wound might become infected, he did not experience any 
additional problems until many years after service, when he felt 
a pain in his right calf and extracted the first piece of 
shrapnel.  He further indicated that the extracted shrapnel left 
a scar, which was productive of intermittent pain, itchiness, 
numbness, and related discomfort.  The Veteran denied any other 
symptoms resulting from his shrapnel injury.  

Clinical examination revealed a slightly depressed, circular scar 
on the lateral aspect of the Veteran's right calf.  Measuring 
one-half inch in length and one-quarter inch in width, the scar 
covered less than one percent of the Veteran's entire body.  It 
was not productive of erythema, drainage, heat, keloid formation, 
or adhesion.

Based on the results of the VA examination and a review of the 
pertinent evidence of record, the VA examiner determined that the 
Veteran's right lateral calf scar was more likely than not a 
residual of the injury that he incurred in the landmine 
explosion.  As a rationale for that opinion, the VA examiner 
indicated that the Veteran was able to provide a detailed history 
of his in-service shrapnel injury and that the scarring he 
currently exhibited was consistent with such an injury.

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  The probative value of a medical 
opinion is generally based on the scope of the examination or 
review, and the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a medical 
opinion may be reduced if the examiner fails to explain the basis 
for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the Board finds that the February 2010 VA examiner's 
opinion, indicating that the Veteran's right calf scar resulted 
from an in-service shrapnel injury, is both probative and 
persuasive.  The VA examiner's opinion was based on a detailed 
physical examination of the Veteran and a review of his claims 
folder.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for 
assessing the probative value of a medical opinion include the 
physician's access to the claims folder and the Veteran's 
history, and the thoroughness and detail of the opinion).  
Additionally, the Board considers it significant that the VA 
examiner's opinion was supported by a rationale that took into 
account the lay history provided by the Veteran.  Sklar v. Brown, 
5 Vet. App. 140 (1993).  Moreover, there are no contrary medical 
findings of record.

After a careful review of the claims folder, the Board finds that 
the pertinent evidence of record indicates that it is at least as 
likely as not that the Veteran's right calf scar was incurred in 
service.  The February 2010 VA examiner's opinion, which the 
Board deems probative, expressly relates the Veteran's right calf 
scar to his in-service shrapnel injury.  That positive nexus 
opinion corroborates the Veteran's own written statements and 
testimony with respect to having shrapnel embedded in his right 
calf in service that later resulted in a painful scar.  The 
Veteran is competent to report an in-service injury and ensuing 
symptoms, such as right calf pain and scarring, which are capable 
of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331 (2006).  Moreover, the Board considers the Veteran's 
statements to be credible as they are facially plausible, 
internally consistent, and consistent with the other evidence of 
record.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Further, the 
Veteran's account of extracting shrapnel from his right calf and 
incurring a scar, which is productive of pain, itchiness, 
numbness, and related discomfort, suggests a continuity of 
symptomatology.  That lends additional probative weight in favor 
of his claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board recognizes that the Veteran's account of an in-service 
shrapnel injury is not substantiated by his available unit 
history and service medical records.  Nevertheless, where, as 
here, the Veteran has provided lay evidence that is both 
competent and credible, the absence of contemporaneous medical 
documentation in his service records does not automatically 
preclude a grant of service connection.  Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).  Rather, in such instances, 
further evaluation as to the etiology of the claimed disability 
is needed.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In 
this case, such an evaluation has been provided and has resulted 
in a VA medical opinion that is wholly favorable to the Veteran.

Based on the foregoing, the Board finds that the balance of 
positive and negative evidence is at the very least in relative 
equipoise with respect to the Veteran's service connection claim.  
In a case, such as this, where the majority of Veteran's service 
medical records are missing, VA has a heightened duty to resolve 
reasonable doubt in favor of the Veteran.  Cuevas v. Principi, 3 
Vet. App. 542 (1992).  Accordingly, resolving all reasonable 
doubt in his favor, the Board finds that service connection for 
residuals of a shrapnel injury to the right calf is warranted.  
38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for residuals of a shrapnel injury to the 
right calf is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


